Citation Nr: 1611619	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include degenerative arthritis.  

2.  Entitlement to service connection for a low back disorder, to include degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to a rating in excess of 10 percent for healed fracture of left radius and ulna.

5.  Entitlement to a compensable rating for a surgical scar over the left ulna.  

6.  Entitlement to a compensable initial rating for a surgical scar over the left lateral radius prior to March 21, 2015, and a rating in excess of 10 percent thereafter.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In November 2011, the Veteran presented sworn testimony at a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that hearing is of record.  The Veteran has been notified of his right to have a new hearing, but elected to have his appeal decided on the evidence of record.  See January 2016 Hearing Options Response. 

This matter was remanded by the Board in November 2013 for further development.  On remand, in an April 2015 rating action, the Veteran was separately awarded service connection for impairment of left wrist supination and pronation which was assigned a 20 percent disability evaluation, effective from March 2015.  In addition, the surgical scar over the left radius was assigned a 10 percent disability evaluation, effective from March 2015.  The scar over the left ulna remained non-compensable, and the rating for the healed fracture of the left ulna and radius remained at 10 percent.  Since the Veteran has not expressed disagreement with the separate award of service connection and the 20 percent rating for impairment of supination and pronation, or the date from which it was made effective, that matter will not be further discussed in this appeal.  

The issues of entitlement to service connection for a right shoulder disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder and lumbar spine disorders did not have their onset in service or manifest to a compensable degree within one year after his separation from service, nor are they related to any injury or disease incurred in service.

2.  The healed fracture of the left radius and ulna is not shown to be productive of non-union of either bone, wrist ankylosis, or wrist dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  

3.  The Veteran's service-connected left arm surgical scars have not been unstable, or cover at least 12 square inches (77 square centimeters) at any point during the appeal period.

4.  The Veteran first reported that his left forearm surgical scars were painful on June 9, 2010; however, the evidence demonstrates that neither of the scars was painful on examination prior to March 21, 2015.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for a rating in excess of 10 percent for healed fracture of the left radius and ulna have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5212 (2014).

4.  The criteria for a compensable rating for a surgical scar over the left ulna have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.118, Diagnostic Codes 7801-7805 (2007 and 2015).

5.  The criteria for a rating of no more than 10 percent for a surgical scar over the left lateral radius, effective from June 9, 2010, have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.118, Diagnostic Codes 7801-7805 (2007 and 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  These duties were met by way of correspondence sent to the Veteran in December 2007, December 2008 and May 2010.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

With respect to the duty to assist, the Board notes that all available, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In addition to obtaining pertinent records, VA has assisted the Veteran by affording him medical examinations in support of his claims in June 2008, January 2009 and March 2015.  These examinations, taken together, are adequate as they relate to the nature, extent and severity of the Veteran's left arm and scar disabilities.  Appropriate testing was conducted, the subjective complaints were recorded and the effects of functional loss were considered as appropriate.  With regard to the Veteran's claims of service connection for a low back and left shoulder disability, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i), and remand for additional examinations as to the issues decided herein is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998). 

The Board further finds substantial compliance with the November 2013 Board Remand directives with regard to his left shoulder, low back, left arm and surgical scar claims.  Outstanding VA treatment records were obtained, and the Veteran was asked to identify any additional health care providers from whom records should be sought.  See December 2013 Letter to Veteran.  As noted above, the Veteran was provided with VA examinations in March 2015 which are adequate.  As such, the Board finds substantial compliance with the November 2013 Remand directives as they pertain to the claims decided in this opinion.  See Stegall, supra.  

As noted above, the Veteran gave testimony at a hearing before a VLJ in November 2011.  His testimony at the hearing reflected that he was aware of the elements of his increased rating and service connection claims, and he was asked questions directed at identifying pertinent evidence not associated with the claims file.  Accordingly, the VLJ's actions complied with any related duties owed during a hearing.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Service Connection for Left Shoulder and Low Back Disorders

The Veteran seeks service connection for left shoulder and lumbar spine disorders.  He contends that these conditions are related to his in-service motor vehicle accident that took place in 1967.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Additionally, service connection may also be granted for certain enumerated chronic diseases, including arthritis, that manifest to a compensable degree within one year of the veteran's separation from service or where the veteran shows continuity of symptomatology.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative arthritis of the left shoulder and the lumbar spine.  See January 2009 and March 2015 VA Examination Reports.  However, the evidence of record does not establish that these conditions manifested to a compensable degree within one year of the Veteran's separation from service, nor does the evidence show that he has exhibited a continuity of symptomatology relating to these conditions since that time.  

The evidence of record shows that the Veteran was diagnosed with degenerative arthritis of the left shoulder and lumbar spine well after his separation from service.  The Veteran testified at the November 2011 hearing before the Board that he only occasionally experienced pain in his neck and shoulders when he first separated from service, and did not develop more recurrent symptoms until recently. See November 2011 Hearing Tr. at 13.  He testified that his back and shoulder disorders developed "later on down the line," and that the immediate treatment he received when he first separated from service was related to the plates that were implanted in his arm to correct his fractured ulna and radius.  Id. at 14.  During his March 2015 VA examinations, he reported the onset of his low back pain and bilateral shoulder pain to be approximately ten years ago.  See March 2015 VA Examination Reports.  Other than the Veteran's statement that he experienced occasional and transient pain in his neck and shoulders at the time he separated from service that worsened with age, the majority of the evidence shows that the Veteran did not develop arthritis in his left shoulder or lumbar spine under many years after his separation from service.  Thus, service connection for these conditions on a presumptive basis or based on continuity of symptomatology is not reasonably indicated.

The Board finds that the Veteran's left shoulder and/or low back conditions are not related to his in-service motor vehicle accident.  The Veteran's STRs show that he suffered an open left distal radius and ulna fracture as a result of a motor vehicle accident; however, they do not document any evaluation or complaints of shoulder or back pain.  Additionally, no shoulder or back symptoms are noted on the Veteran's September 1967 separation examination.  As discussed above, there are no medical records in evidence showing post service complaints of shoulder or back symptoms within one year of his separation from service or for many years thereafter, and the Veteran himself reported that his current symptoms first began approximately ten years ago.  See March 2015 VA Examination Reports; see also September 2008 VA Medical Record (noting Veteran's report that his left shoulder symptoms had their onset approximately two years prior); November 2011 Hearing Tr. at 14.

Moreover, the January 2009 and March 2015 VA examiners opined that the Veteran's left shoulder and low back disorders were less likely than not related to his in-service motor vehicle accident.  Although the January 2009 VA examiner relied on the absence of complaints noted in the Veteran's STRs to support his opinion, the March 2015 VA examiner reasoned that rotator cuff conditions, such as the Veteran's left shoulder condition, are more likely caused by degenerative changes that occur over time and are more common in the elderly.  The March 2015 VA examiner further reasoned that if the Veteran had suffered an acute injury to his left shoulder, the symptoms would have been immediately obvious.  Here, the evidence shows that the Veteran's left shoulder symptoms began in approximately 2006, well after the accident and his separation from service.  See September 2008 VA Medical Record.  With regard to the lumbar spine, the March 2015 VA examiner reasoned that not only were there no complaints or treatment for back pain for many decades after the accident, but also that the x-rays and clinical course of the Veteran's back pain is consistent with axial load forces over time and not consistent with a motor vehicle accident.  The Board finds the March 2015 VA examiner's opinions highly probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The only evidence of record demonstrating a possible nexus between the Veteran's left shoulder or low back disorder and his in-service injury is his own lay testimony.  See November 2011 Hearing Tr. at 12; see also March 2014 Written Statement.  While the Veteran, as a lay person, is competent to offer testimony regarding the symptoms he observed, he is not competent to offer an opinion as to the etiology of his left shoulder or lumbar spine disorders in this instance because these matters fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Therefore, as the competent and probative evidence of record shows that the Veteran's left shoulder and low back disorders are less likely than not related to his in-service injuries, service connection is not warranted for these conditions.

III.  Increased Rating for Left Arm Disability and Residual Scars

During service, the Veteran sustained a distal fracture of the radius and ulna.  As relevant to the appeal, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5211-5212 for left arm impairment of the ulna/radius; a 10 percent rating under Diagnostic Code 7804 for one painful scar over the radius; and a non-compensable rating for the scar over the ulna.   

The Board notes that the Veteran's rating under Diagnostic Code 5211-5212 for left arm impairment of the ulna/radius is protected because his disability has been rated under this diagnostic code for over 20 years.  See 38 C.F.R. § 3.951(b); see also Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).

      A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Codes 5210, 5211 and 5212 provide ratings based on impairment of the ulna and radius.   Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 40 percent for the minor side.  With regard to the minor side, Diagnostic Code 5211 provides for a 10 percent rating where there is malunion of the ulna with bad alignment; a 20 percent rating for nonunion of the ulna in the lower half or in the upper half, with false movement, without loss of bone substance or deformity; and a 30 percent rating for nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity.  Diagnostic Code 5212 provides for ratings based on impairment of the radius.  In the minor side, malunion of the radius with bad alignment is rated 10 percent; nonunion of the radius in the upper half or in the lower half, with false movement, without loss of bone substance or deformity is rated 20 percent; and nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity is rated 30 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent for the minor wrist.  38 C.F.R. § 4.71a.  Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Codes 7801 through 7805 provide ratings for scars other than of the head, face or neck.  The Board notes that the rating criteria for scars were amended in October 2008, during the appeal period, and thus, the old and new rating criteria are potentially applicable.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (the amended rating criteria can be applied only for periods from the effective date of the regulatory change; however, the old regulations will be considered for the periods both before and after the change was made).  

Under the old version of Diagnostic Code 7801, a 10 percent rating is warranted for a scar on other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.). Under Diagnostic Code 7802, a maximum 10 percent rating is warranted if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, a superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating.  Under Diagnostic Code 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating.  Finally, under Diagnostic Code 7805, scars are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118 (2008).

Under the revised criteria, Diagnostic Code 7801 provides that a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm. Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Under the new criteria, Diagnostic Code 7803 no longer exists, as it was incorporated into Diagnostic Code 7804. Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful, and a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  Under Diagnostic Code 7805, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804. 38 C.F.R. § 4.118 (2015). 

Note (2) to Diagnostic Code 7804 specifies that if one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 specifies that scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also being rated under Diagnostic Code 7804.

      B.  Analysis

Throughout the appeal period the Veteran's left arm disability has been productive of pain, swelling, tingling, numbness, weakness, decreased strength and limitation of motion that inhibits his lifting or grabbing objects or lifting his grandchildren.  See November 2011 Hearing Tr. at 5-10.  He reported having difficulty putting on his clothes.  See id. at 11.  The Veteran also reported that his residual scars are painful and tender.  See id. at 8.

As an initial matter, the Board notes that the appeal period before the Board begins on October 19, 2007, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

      1.  Left Arm Impairment

The Board finds that the evidence does not support higher ratings for the Veteran's left arm disability.  First, the Board finds that a higher rating is not warranted under Diagnostic Code (DC) 5211 or DC 5212 for impairment of the ulna or radius.  The Veteran's dominant side is his right, thus making his left arm his minor arm.  See November 2011 Hearing Tr. at 7; see also June 2008, January 2009 and March 2015 VA Examination Reports.  Under DC 5211 and DC 5212, malunion of the ulna or radius with bad alignment is rated 10 percent for the minor side.  Higher ratings under these diagnostic codes require nonunion of the ulna or radius.  See 38 C.F.R. § 4.71a, DCs 5211, 5212.  In this case, the Veteran underwent an open reduction and internal fixation of his fractured ulna and radius in service, and there is no evidence that he suffered from an ununited fracture at any point during the appeal period.  See June 2008, January 2009 and March 2015 VA Examination Reports; see also March 2008 to February 2015 VA Medical Records.  Thus, higher ratings are not warranted under DC 5211 or DC 5212.

The Board further finds that additional or higher ratings are not available under any other potentially applicable diagnostic code at any point during the appeal period.  At no point did the Veteran exhibit joint fracture, flail joint or nonunion of the radius and ulna.  Thus, higher or additional ratings are not available under DC 5210.  

Although the Veteran exhibited limitation of motion of his left wrist, he did not exhibit left wrist ankylosis, limitation of dorsiflexion to less than 15 degrees or palmar flexion limited in line with the forearm affecting the left wrist at any point during the appeal period.  At all VA examinations he exhibited left wrist palmar flexion to no less than 55 degrees, and dorsiflexion to no less than 70 degrees, even after accounting for functional loss due to the factors set forth 38 C.F.R. § 4.59, repeated use over time and during flare-ups.  See January 2009 and March 2015 VA Examination Reports.  Thus, higher or additional ratings are not warranted under DC 5214 or DC 5215.  

Finally, there is no evidence that the Veteran exhibited impaired finger movements due to tendon tie-up or muscle or nerve injury at any point during the appeal period.  See June 2008, January 2009 and March 2015 VA Examination Reports.  Thus, separate ratings are not available under DC 5258-5230.

      2.  Surgical Scars

Additionally, the Veteran seeks higher initial ratings for his left forearm surgical scars.  The Veteran has two residual surgical scars of his left arm: one located on the lateral radius and one located over the ulna.  He is currently in receipt of a 10 percent rating, effective March 21, 2015, for the surgical scar of the lateral radius under DC 7804 relating to painful scars.  No compensable rating has been assigned for the scar over the ulna.  

The Board finds that a compensable rating is not warranted for the scar of the ulnar aspect at any point during the appeal period.  Under the former criteria, DC 7804 provided a 10 percent maximum rating for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118 (2007).  The current criteria of DC 7804 provides for a single 10 percent disability rating for 1 or 2 scars that are painful or unstable.  38 C.F.R. § 4.118 (2015).  The June 2008 and January 2009 VA examiners both noted that the Veteran's scars were not painful or tender to palpation during examination.  On his VA Form 9 substantive appeal dated June 9, 2010, he reported that his scars were painful.  He also testified that both scars were painful during his November 2011 hearing before the Board.  See November 2011 Hearing Tr. at 8.  The March 2015 VA examiner found both of the scars to be tender to palpation; however, the examiner noted that only the lateral forearm scar of the radius was discernably painful.  

Because the scar of the ulna was not found to be painful on examination at any point during the appeal period, a 10 percent rating is not warranted under the former DC 7804 criteria.  The Board notes that the Veteran is competent to give testimony as to the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, given that the former criteria of DC 7804 specifically requires a finding of pain on examination, the Veteran's lay statements alone are not sufficient to establish entitlement to a 10 percent rating under that code.  The March 2015 VA examiner specifically noted that although the scar of the ulna was tender, it was not discernably painful, thus indicating a difference between tenderness and pain.  Therefore, as there is no evidence of pain on examination, a compensable rating under the former DC 7804 rating criteria is not warranted.  

The Board further notes that an additional 10 percent rating is not warranted for the Veteran's scar of the ulna under the current version of DC 7804 because that code only allows for a single 10 percent disability rating where a Veteran has no more than 2 scars that are painful or unstable.  Although the Veteran is competent to report that his ulna scar is painful, because he is already in receipt of a 10 percent rating for the radius scar, an additional 10 percent rating for a second painful scar under the current version of DC 7804 is not warranted.    

With regard to the Veteran's scar of the radius, the Board finds that a 10 percent rating is warranted under DC 7804 beginning June 9, 2010, the date it is first factually ascertainable in the record that his scar was painful.  The June 2008 and January 2009 VA examiners both noted that the Veteran's scars were not painful or tender to palpation during examination.  On his VA Form 9 dated June 9, 2010, the Veteran first reported that his scars were painful.  He also testified that both scars were painful during his November 2011 hearing before the Board.  See November 2011 Hearing Tr. at 8.  The March 2015 VA examiner found that the lateral radius scar was discernably painful on examination.  As noted above, the Veteran has competently reported that his scars are painful.  See Layno, supra.  The Board finds his June 9, 2010 report of pain to be credible because it is not contradicted by any objective evidence of record and is confirmed by the findings of the March 2015 VA examiner.  While the former rating criteria provided for a 10 percent rating only when a scar was found to be painful on examination, the current rating criteria does not include such an objective standard.  Thus, based on the Veteran's lay reports, the Board finds that he is entitled to a 10 percent rating for his painful scar of the lateral radius beginning June 9, 2010, the date it is first factually ascertainable in the record that his scar is painful.  The evidence of record does not demonstrate that his scars were painful prior to this date.  The Veteran has not indicated in his reports the time period during which the pain in his scars began, and there is no evidence that he exhibited pain in his scars prior to June 9, 2010.  Thus, he is not entitled to a compensable rating under either the current or former DC 7804 criteria for the period prior to June 9, 2010.  

Additionally, higher ratings are not available under any other potentially applicable code, either prior or subsequent to their amendment in October 2008, because the Veteran's  scars are not unstable; located on the head, face or neck; or at least 12 square inches (77 square centimeters) in size.  See June 2008, January 2009 and March 2015 VA Examination Reports.  Additionally, there is no evidence that these scars result in any functional impairment not contemplated by his left arm ratings.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2007 & 2015).  Thus, additional or higher ratings for the Veteran's surgical scars are not warranted.  

      3.  Extraschedular Consideration

The evidence shows that the Veteran's left arm disability and surgical scars do not warrant referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms of pain, tenderness, swelling, tingling, numbness, weakness, decreased strength, limitation of motion, and difficulty lifting, grabbing and putting on clothes.  The rating criteria further provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not argued that the severity and symptomatology of his left arm and residual scar disabilities are not reasonably contemplated by the rating schedule, and as the rating schedule contemplates pain and functional loss such as weakened movement, decreased strength, incoordination and fatigability, it would reasonably contemplate the functional loss he has described.  38 C.F.R. §§ 4.40, 4.45.  The Board finds that the functional limitations described by the Veteran or found on examination are contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, there are no additional symptoms related to his service-connected disabilities that have not been attributed to a specific service-connected disability (including his now service-connected cervical spine disability and associated radiculopathies) and addressed by the rating criteria.  There is nothing in the record indicating that the Veteran's disability picture presents an "exceptional circumstance" in which extraschedular consideration may be required to adequately compensate him for a disability that can be attributed only to the combined effect of multiple conditions rather than any specific disability for which he is receiving a rating under the applicable rating criteria.

Thus, the Board finds that the Veteran has not described symptoms or other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported symptoms and functional impairments are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.

A rating in excess of 10 percent for healed fracture of the left radius and ulna is denied.

A compensable rating for a surgical scar of the left ulna is denied.

Subject to the law and regulations governing the payment of VA monetary benefits, a rating of no more than 10 percent for a surgical scar of the left lateral radius, effective June 9, 2010, is granted.


REMAND

In an April 2009 VA medical opinion, a VA examiner stated that the Veteran had right shoulder arthropathy that was not related to his military duties, but did not provide a sufficient rationale for this opinion.  In its November 2013 Remand, the Board directed that a new VA medical opinion be obtained as to the etiology of the Veteran's diagnosed right shoulder disorder.  The March 2015 VA examiner found no right shoulder disorder on physical examination, and thus did not provide a nexus opinion.  Because the Veteran was found to have a right shoulder disorder, i.e. arthropathy, during the appeal period, remand is in order to obtain an opinion as to whether or not the right shoulder disorder found during the appeal period is related to his in-service motor vehicle accident.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at any time during the pendency of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998) (requiring substantial compliance with remand directives).  The issue of entitlement to a TDIU is also remanded as inextricably intertwined with the remanded issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Ask the Veteran to identify any additional records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is received should be sought.

3.  After completing the above development, obtain an addendum medical opinion as to whether it is at least as likely as not that any diagnosed right shoulder disorder, including right shoulder arthropathy (see April 2009 VA Addendum Opinion), is related to the Veteran's in-service motor vehicle accident or any other in-service injury or disease.

4.  Then readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


